Citation Nr: 0330628	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  



FINDINGS OF FACT

The veteran's PTSD is manifested by intrusive thoughts, 
isolation, irritability, startle reflex, crying spells, 
depression, and Global Assessment of Functioning (GAF) 
scores ranging from 50 to 60.  


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required 
in order to claim entitlement to a higher disability 
evaluation, and there is no issue as to provision of 
necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in March 2001, VA informed the veteran of 
his and VA's duties and responsibilities in the development 
of his claim.  VA informed the veteran that its 
responsibility was to assist the veteran in developing his 
claim and that it would attempt to obtain such things as 
medical records, employment records, or records from other 
Federal agencies.  The veteran was instructed that he must 
provide enough information about those records so that VA 
can request them from the person or agency that has them.  
The veteran was told that, ultimately, it was his 
responsibility to make sure that VA received such records.  
VA informed the veteran that it had obtained the results of 
the VA examination from the Biloxi VA medical center and his 
service medical records.  In addition, VA asked the veteran 
to provide treatment records from the Biloxi Vet Center.  

In response to the March 2001 letter, the veteran in April 
2001 indicated that he did not have any additional evidence 
to submit and requested VA to proceed with his claim.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  



VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA medical records pertinent to 
this matter have been obtained and associated with the 
claims file.  The Board notes that the RO has requested 
treatment records for the veteran's PTSD from the Biloxi Vet 
Center; however, summary statements of the veteran's 
treatment are the only documents that have been provided.  
Thus, the Board is satisfied that the RO has exhausted 
reasonable efforts to obtain the veteran's actual treatment 
records.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA afforded the veteran examinations in December 
2000 and March 2002.  The examination reports contain 
adequate clinical findings pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought 
unsuccessfully.  Consequently, this case does not trigger 
VA's duty to notify the veteran of a failure to obtain 
evidence from any source.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply 
have been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  Furthermore, 
the Board's 


decision herein is substantially favorable to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

II.	Increased Rating

Service connection for PTSD has been in effect since 
November 1995.  

In September 2000, the veteran filed a claim for an 
increased rating for his PTSD.  

Evidence associated with the claim includes a newspaper 
story featuring the veteran and published in November 1982.  
In that article, the veteran discusses his art, his Vietnam 
experiences and memories, and the effect that his 
experiences in Vietnam have had on him  

The report of a VA examination dated in December 2000 
reflects that the veteran lived an artistic life and that he 
has been attending art classes.  He had a long-term 
relationship with a girlfriend with whom he still maintained 
contact.  The veteran reported that he had not established 
any other long-term romantic relationship.  He spent much of 
his time in artistic pursuits, especially woodcarving in 
which he was productive, from he earned about $5000 a year.  
He described himself as a social recluse who is not involved 
with anyone.  The veteran stated that he had problems 
trusting people, but found people in his community to be 
friendly.  It was noted that the veteran spoke of social 
outings, but did not show any distress and seemed to 
demonstrate normal feelings of sociability.  The veteran 
reported that he did not initiate and maintain friendships 
over long periods of time usually.  His employment history 
included construction work, taxi driving at night, work in 
art galleries.  He stated that he was working on artistic 
productions at home.  



On a mental status evaluation, the veteran was alert and 
able to communicate at a level of above average 
intelligence.  His memory was described as intact for both 
recent and remote events.  The examiner did not observe any 
abnormalities of speech or movement.  The veteran carried on 
a conversation well, giving relevant and focused answers.  
He appeared sincere.  His major complaint was his discomfort 
and ineffectiveness with other people.  For example, he 
stated that he started to cry during a job interview.  He 
reported sleep disturbance, and complained of fatigue and 
feeling "really tired".  He was described as was mildly 
depressed.  He did not express any strong feelings of 
hopelessness, and he did express any suicidal intentions.  
The veteran had an active interest in improving himself.  It 
was noted that the veteran read a lot and had recently been 
in school to improve his art.  He was not hypervigilant.  
The examiner observed that the veteran was reasonably 
secure.  The veteran gave an example of when he beat up a 
man, who was attempting to mug him.  He did not demonstrate 
any marked constriction.  He was tearful on several 
occasions during the interview and became quiet and unable 
to express himself as he recalled Vietnam experiences.  He 
was troubled by memories of specific patients and the 
intensive care area where he worked as a medic.  These 
images have been more frequent in the past, and were less 
frequent at the time of the examination, but were still 
described as intrusive.  As to insight the examiner noted 
that the veteran did not express any strong feelings about 
being ill, but seemed to feel a need for social support.  
The veteran's judgment was good.  The examiner found nothing 
that the veteran expressed in the interview to reflect a 
lack of awareness of social standards and ability to comply 
with them.  Memory and concentration were good.  The veteran 
complained that, although he read a lot, he was not able to 
recall much of what he read.  The veteran recalled 3/3 
objects after a brief delay.  He counted backwards from 57 
to 22 quickly and without error.  Abstract thinking was 
intact as demonstrated by his interpretation of proverbs.  
The veteran had no problem with anger and described himself 
as easy going.  As to a diagnosis, the examiner noted that 
the veteran's use of occasional alcohol and marijuana use 
may contribute to his social isolation and general life 
style.  Additional diagnoses included Axis I-chronic PTSD.  
A Global Assessment of Function (GAF) score of 55, based on 
moderate symptoms and social isolation, was assigned.   

Statements from the veteran's counselors at a Vet Center 
dated in January 2001 and March 2002 provide that the 
veteran has been undergoing treatment for his PTSD.  In the 
January 2001 statement, it was noted that the veteran was 
experiencing a worsening of symptoms associated with his 
PTSD resulting in intrusive thoughts related to his wartime 
experience.  It was also noted that the PTSD caused the 
veteran to have social and industrial impairment.  It was 
recommend that the veteran be considered for 100 percent 
compensation for the severity of his symptoms.  In March 
2002, it was noted that the veteran was receiving counseling 
on a weekly basis in an effort to curtail the severe impact 
that PTSD had on his life.  It was noted that the veteran 
was having a difficult time immersing into the mainstream of 
life.  The veteran was motivated for change and had good 
insight into how his Vietnam experience has affected his 
life.  It was reported that the symptoms associated with 
PTSD that continued to impede the veteran's life included 
anger, intrusive thoughts, social isolation, anxiety 
reactions, and emotional numbing.  

A VA examination conducted in March 2002.  The veteran 
reported that he continued to and has been receiving 
outpatient therapy at the Vet Center for some time.  He 
reported PTSD symptoms almost on a daily basis with few 
remissions.  His treatment included the work at the Vet 
Center.  He reported that he had been prescribed medication 
in the past, but discontinued taking it because he did feel 
that it improved his condition.  He stated that he avoided 
being around people and that he was a self-employed artist, 
which enabled him to spend time to himself.  Although the 
veteran mentioned that he had some memory problems, there 
was no evidence of cognitive impairment during the 
examination.  The examiner noted that the veteran 
demonstrated an amazing memory of past history.  He was able 
to name several patients that he had treated while in 
Vietnam 40 years ago; he related in detail the names of the 
men, their injuries, and the type of care he provided.  The 
veteran reported feeling guilty and bad about the people he 
was not able to save.  Additional symptoms included 
irritability, increased startle reflex (which the examiner 
indicated was worse since the last interview), daily 
intrusive thoughts (triggered by outside stimuli of medical 
problems and subjects of war) of his 


patients and treatment he provided.  The veteran stated that 
when he sees patients on the news needing care he starts 
crying.  He reported that he was isolated and had few social 
outlets other than coming to the Vet Center, which he felt 
has helped him.  The veteran stated he was uncomfortable 
reporting to the VA examination and about receiving 
treatment from VA.  

The veteran's employment and educational accomplishments 
were reviewed.  He has a college degree in Art and had not 
worked during the previous 12 months.  He is a self-employed 
artist doing woodcarvings.  It was noted that the veteran 
made the carvings at his home and sent them to galleries.  
The veteran stated that he feels better when working and 
enjoyed the work that he does.  As to marital and family 
status, it was noted that the veteran was single and that he 
had no involvement with his family; his social relationships 
were poor; he isolated himself at home; he was uncomfortable 
being around people; and he had few activities and leisure 
pursuits other than his work of wood carving which enjoyed.  
As to psychosocial functioning, the examiner stated that the 
veteran was restricted in that he was withdrawn from people.  
He had almost no friends or other social or interpersonal 
relationships and no recreation that he particularly enjoyed 
or indulged in.  

On mental status examination, the veteran was pleasant and 
cooperative.  His sensorium was intact, and he was fully 
oriented.  The examiner described the veteran was very 
bright.  He also described the veteran as depressed, 
although the veteran denied feeling depressed.  The examiner 
described symptoms of depression including sleep problems, 
crying at the slightest thing, irritability, and withdrawn 
behavior.  Additional symptoms of depression were 
irritability and eating problems.  The veteran's affect was 
within normal limits.  The veteran denied a history of 
hallucinations or delusions, referential thinking or 
paranoid ideas.  There was no impairment of thought 
processes or communication.  He exhibited no delusions or 
hallucinations.  The veteran made good eye contact and 
interacted well in the session; no inappropriate behavior 
was noted.  The veteran denied having any suicidal or 
homicidal thoughts, plans or intent.  His ability to 
maintain personal hygiene appeared to be quite good.  The 
veteran was oriented to person, place, and 


time.  No major memory loss was noted.  Although the veteran 
complained of memory problem, this was not documented, and 
it was noted that the veteran had an excellent memory for 
the distant past.  There was no obsessive or ritualistic 
behavior.  Rate and flow of speech were normal.  There were 
no irrelevant, illogical or obscured speech patterns.  The 
veteran did not have panic attacks.  

The examiner's assessment was that the veteran has several 
symptoms of chronic PTSD, some worse than others.  He was 
not experiencing recurring flashbacks or nightmares, 
although one severe flashback was described.  Intrusive 
thoughts of Vietnam and his job there were noted.  The 
examiner determined that the veteran was isolated with 
respect to social activities, that the veteran isolated 
himself, and that he has a difficult time allowing people to 
become close to him.  It was noted that the veteran's 
neighbors constantly invite him to events which the veteran 
does not attend.  He states the people are nice, but seem to 
be superficial.  The examiner noted that the veteran had 
increased startle reflex, which seemed worse.  

The diagnoses included Axis I chronic PTSD, chronic 
depression, moderate; Axis IV-the veteran is withdrawn, 
isolated from his neighborhood, friends, and any other 
activities that he used to enjoy.  A GAF score of 50 was 
assigned.  

VA outpatient mental health treatment records dated April 
2002 reflect that the veteran was residing with his 
girlfriend who the veteran indicated made him better.  The 
veteran's mood and appetite had improved.  The veteran 
complained of erratic sleeping, crying spells, erratic mood, 
isolations, low energy, and hypervigilance.  There was no 
evidence of suicidal ideation, psychosis, mania, or thought 
disorder.  The assessment was Axis I-history of PTSD.  A GAF 
score of 55 was assigned.  In June 2002, it was noted that 
the veteran continued to receive counseling at the Vet 
Center.  It was noted that the veteran was married to his 
long-term girlfriend, that the veteran was working on more 
home projects and artwork since the last meeting, and that 
he was working on painting.  Subjective symptoms included 
depression, increased irritability, poor energy, crying 
spells (it was noted that the veteran had become tearful 
when discussing his brother who has PTSD), and recurrent 


memories of his Vietnam experiences.  It was noted that the 
veteran was earning a small income selling his artwork.  His 
sleep was intact.  On mental examination, the veteran's mood 
was depressed with congruent affect.  He was appropriately 
dressed and groomed.  There were no delusions or 
hallucinations, suicidal or homicidal ideations.  His 
insight and judgment were good.  A GAF score of 60 was 
assigned.  It was noted that the veteran's spouse recognized 
an increase in his activities.  

Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  It is also necessary to 
evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  When 
any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference in thoroughness of the examinations or in use of 
descriptive terms.  38 C.F.R. § 4.13.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service connected PTSD and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under that code:

[O]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships will be rated 
as 50 percent disabling.  

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 
percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2003).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2003).  

Having reviewed the record, the Board finds that the 
assignment of a higher disability evaluation for PTSD is not 
supported by the medical evidence.  The record establishes 
that the veteran's PTSD is manifested by intrusive thoughts, 
irritability, startle reflex, crying spells, isolation, and 
depression.  However, the medical evidence throughout the 
course of this appeal has consistently shown that the 
veteran has good communication skills, and there is no 
evidence of impairment of his thought process.  There is no 
evidence of thoughts of suicide or homicide, and the veteran 
does not experience any auditory or visual hallucinations, 
or 


delusions.  His hygiene and appearance have been 
appropriate.  Although the veteran complains of memory loss, 
this was not confirmed by objective evidence.  Moreover, the 
evidence shows that the veteran has been self-employed for a 
number of years as an artist.  

While the evidence clearly establishes that the veteran is 
socially impaired and has problems interacting with others, 
except with his spouse.  However, the severity of his social 
impairment alone is not sufficient to assign a higher 
disability evaluation.  38 C.F.R. § 4.126 (2003).  Moreover, 
the veteran's GAF scores are in line with the level of 
disability at 50 percent.  The veteran's GAF scores have 
ranged from 50 to 60 during the course of this appeal; his 
current score is 60.  A GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  The 
Board finds that the veteran's overall disability picture is 
contemplated by the currently assigned 50 percent disability 
evaluation.  Diagnostic Code 9411.  

The Board recognizes that the Vet Center statements suggest 
that the symptoms associated with the PTSD warrant a higher 
disability rating.  However, these statements are not 
supported by objective findings made in the two VA 
examinations as well as in the outpatient treatment record.  
The Vet Center records provide that the veteran's PTSD is 
manifested by anger, intrusive thoughts, social isolation, 
anxiety reactions, and emotional numbing.  These symptoms 
are contemplated by the currently assigned 50 percent 
disability evaluation.  The medical evidence does not more 
nearly approximate the criteria for the next higher 
disability evaluation of 70 percent, as described above, and 
clearly is not indicative of total social and industrial 
impairment.  38 C.F.R. § 4.7, Diagnostic Code 9411. 

The Board has also considered the newspaper story of the 
veteran.  However, this evidence does not provide the basis 
for the assignment of a higher disability evaluation.  It 
does not reflect current medical findings nor provide a 
current diagnosis.  

Overall, the Board finds that the pathology associated with 
the veteran's PTSD is adequately contemplated by currently 
assigned 50 percent disability evaluation.  Diagnostic Code 
9411.  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 50 
for PTSD.  In reaching its decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



